Exhibit 10.1

[g194581kmi001.gif]

Exhibit 10.1 June 1, 2012 David Serxner TRAC Intermodal™ 211 College Road East
Princeton, NJ 08540 Re: Severance Entitlement Dear David: This letter agreement
(“Letter Agreement”), entered into effective as of the date hereof by you and
Interpool, Inc. d/b/a TRAC Intermodal (the “Company”), sets forth the mutual
understanding between you and the Company regarding severance in the event that
the Company terminates your employment without Cause. Reference is made to the
Management Shareholder Agreement, dated as of June 1, 2012, entered into by and
between the Company, Seacastle Inc., SCT Chassis Inc. and you (the “Shareholder
Agreement”). Capitalized terms used in this Letter Agreement and not otherwise
defined herein have the meanings assigned to them in the Shareholder Agreement.
In consideration of the mutual promises, covenants and agreements contained
herein and in the Shareholder Agreement, together with other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows: 1. Certain Terms of Employment. This Letter
Agreement is not a contract of employment. Your employment with the Company is
“at will” and may be terminated by you or the Company at any time for any reason
or no reason whatsoever. 2. Termination without Cause. Your employment may be
terminated by the Company at any time without Cause, effective either: (i)
thirty (30) days following the date on which a written notice to such effect is
delivered to you or, (ii) at the election of the Company in its sole discretion,
such earlier date as is reasonably designated by the Company, provided that the
Company shall continue to pay your current base salary for thirty (30) days
following such notice of termination (in eitiier the case of clauses (i) or (ii)
above, the effective date of your termination is the “Termination Date”). In the
event that (A) other than for death or Disability, your employment is terminated
by the Company without Cause, and (B) you execute and do not revoke a Release
within sixty (60) days following your Termination Date, you shall be entitled to
receive, provided that you do not materially breach any term or condition
contained in the Shareholder Agreement (including without limitation in Sections
5 and 6 thereof): (a) an amount in cash equal to one (1) year of your annual
base salary in effect on the Termination Date to be paid to you in equal
installments in accordance with the regular payroll practices of the Company
over a twelve (12) month period commencing on the first payroll date following
the date the Release becomes effective in accordance with its terms TRAC
Intermodal 1 211 College Road East Princeton, NJ 08540 t. 609.452.8900 f.
609.452.8211

 


[g194581kmi002.gif]

(the “First Payment Date”“), with the first payment to consist of all amounts
payable to you pursuant to this Letter Agreement between the Termination Date
and the First Payment Date; and (b) an amount in cash equal to the annual bonus
paid to you in respect of the most recently completed fiscal year prior to the
Termination Date, multiplied by a fraction, the numerator of which is the number
of calendar days that you were employed by the Company during the year in which
the Termination Date occurred and the denominator of which is 365, which amount
shall be payable to you in a lump sum payment in accordance with the regular
payroll practices of the Company on or around the time that employees of the
Company receive bonuses in respect of the fiscal year during which the
Termination Date occurred. Anything to the contrary in this Section 2
notwithstanding, if the sixty (60) day period referenced above begins in one
taxable year and ends in the subsequent taxable year, the First Payment Date
shall in all events occur in the subsequent taxable year. 3. Section 409A. The
intent of the parties is that payments and benefits under this Letter Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent subject thereto, and accordingly, to the maximum extent
permitted, this Letter Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
you shall not be considered to have terminated employment with the Company for
purposes of any payments under this Letter Agreement which are subject to
Section 409A of the Code until you have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Letter Agreement shall be construed
as a separate identified payment for purposes of Section 409A of the Code. The
Company makes no representation that any or all of the payments described in
this Letter Agreement will be exempt from or comply with Section 409 A of the
Code and makes no undertaking to preclude Section 409 A of the Code from
applying to any such payment. 4. Entire Agreement. This Letter Agreement sets
forth the entire agreement between the parties hereto and fully supersedes any
prior or contemporaneous agreements, term sheets, representations and
understandings between the parties with respect to the subject matter hereof,
including without limitation any “Summary of Employment Terms” that was provided
to you by the Company or an affiliate of the Company in connection with your
commencement of employment with the Company, whether written or oral, which in
each case shall be of no further force or effect as of the date of this Letter
Agreement. This Letter Agreement may be modified only in a document signed by
the parties and referring explicitly to this Letter Agreement. Each party
acknowledges that such party has not relied on any representations, promises or
agreements of any kind made to such party in connection with the other party’s
decision to enter into this Letter Agreement, except for those set forth in this
Letter Agreement. [signature page to follow] 2

 


[g194581kmi003.gif]

This Letter Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Letter Agreement may be amended or modified only in
writing signed by both parties hereto. Very truly yours, INTERPOOL, INC. By: /s/
Keith Lovetro Name: Keith Lovetro Title: President & CEO Accepted and agreed to
as of the date set forth above: /s/ David Serxner David Serxner 3

 

 